Citation Nr: 0821348	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  05-34 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1965 to June 
1968.  Thereafter, it appears he served in the Air Force 
Reserve from 1978 to 1986.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Saint Louis, Missouri.  In that rating decision, the RO 
denied service connection for tinnitus and granted service 
connection for bilateral hearing loss with an initial zero 
percent rating, effective February 4, 2005, the date of 
receipt of the veteran's original claim.  The veteran 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review. 

The Board observes that the veteran originally filed his 
claim with the RO in Lincoln, Nebraska.  However, the 
veteran's claims file was subsequently transferred to the RO 
in St. Louis, Missouri, which issued the June 2005 rating 
decision.  The claims file was then transferred back to the 
jurisdiction of the RO in Lincoln, Nebraska, which issued the 
October 2005 statement of the case and certified the 
veteran's appeal to the Board. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to currently have tinnitus 
that is causally or etiologically related to military 
service.

3.  The veteran manifests Level I hearing in both his right 
and left ears.



CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2007).

2.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 
1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R.  
§§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic 
Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

In this case, in a letter dated February 2005, the RO 
provided the veteran with notice of the information or 
evidence needed to substantiate his claims, including that 
which he was to provide and that which VA would provide, 
prior to the initial decision on the claims in June 2005.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met in this case.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claims for service connection.  
Specifically, the February 2005 letter stated that the 
evidence must show that he had an injury in military service 
or a disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  Additionally, the October 2005 statement 
of the case (SOC) notified the veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claims. 

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the February 2005 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claims, including that VA 
would request all pertinent records held by Federal agencies, 
such as service medical records, military records, and VA 
medical records.  The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
February 2005 letter notified him that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  It was also 
requested that he complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the February 2005 letter stated that it 
was the veteran's responsibility to ensure that that VA 
received all requested records that are not in the possession 
of a Federal department or agency.  Finally, the February 
2005 letter specifically notified the claimant that he should 
submit any evidence or information in his possession that 
pertains to the claims.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date.  Despite 
the inadequate notice provided to the veteran on these latter 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, the veteran was previously granted service connection 
for bilateral hearing loss and assigned a disability rating 
and effective date.  As the Board concludes below, the 
veteran is not entitled to service connection for tinnitus, 
and therefore any question as to the appropriate disability 
rating or effective date to be assigned is rendered moot.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records and VA medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claims.  
The veteran was also afforded a VA examination in April 2005 
in connection with these claims.  

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
statement of the case (SOC) which informed them of the laws 
and regulations relevant to the veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


LAW AND ANALYSIS

I. Service Connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for tinnitus.  
The veteran has argued that he was exposed to loud noise 
during his period of service in the Air Force and that this 
was the injury sustained from which his tinnitus resulted.  
The veteran is considered competent to relate a history of 
noise exposure during service.  See 38 C.F.R. § 3.159(a)(2).  
Moreover, the RO conceded that the veteran had a history of 
noise exposure in its June 2005 rating decision that granted 
service connection for bilateral hearing loss.  Accordingly, 
the Board concludes that the veteran had noise exposure in 
service. 

Nevertheless, the Board notes that the veteran's service 
medical records are negative for any complaints, treatment, 
or diagnosis of tinnitus.  In fact, the veteran's October 
1968 separation examination found his ears and drums to be 
normal.  Moreover, the medical evidence of record shows that 
the veteran did not seek treatment for tinnitus until many 
decades following his separation from service.  Therefore, 
the Board finds that tinnitus did not manifest during service 
or for many years thereafter. 

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of 
tinnitus, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many decades between 
the period of active duty and the first complaints, symptoms, 
or findings for many for many decades between the period of 
active duty and the first complaints or symptoms of tinnitus 
is itself evidence which tends to show that the disorder did 
not have its onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role. See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence establishing that 
tinnitus manifested during service or within close proximity 
thereto, the more probative evidence of record does not show 
the veteran to currently have tinnitus that is related to 
military service.  As discussed above, the veteran did not 
seek treatment for many decades following his separation from 
service.  In fact, the April 2005 VA examiner opined that the 
veteran's current tinnitus was not likely related to his 
military service.  

In his October 2005 statement, the veteran stated that his 
exposure to loud noise while in the Air Force has caused his 
ears to ring constantly.  Thus, the only evidence linking the 
veteran's tinnitus to his service is his own contentions.  
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  Regarding the 
veteran's statements that he has had tinnitus since the 
service, the Board acknowledges that he is competent to give 
evidence about what he experienced; i.e., he is competent to 
report that he has experienced ringing in his ears.  See 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding 
veteran competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  

To the extent that the veteran has attested to having 
chronic/continuous symptomatology of tinnitus since service, 
the Board has considered the provisions of 38 C.F.R. § 
3.303(b).  In Savage v. Gober, 10 Vet. App. 488 (1997), it 
was noted that while the concept of continuity of 
symptomatology focuses on continuity of symptoms, not 
treatment, the lack of evidence of treatment may bear upon 
the credibility of the evidence of continuity.  The record 
here discloses a span of approximately 35 years without any 
clinical evidence to support any assertion of a continuity of 
symptomatology.  The fact that the contemporaneous records do 
not provide subjective or objective evidence that supports 
any recent contention that the veteran experienced continuous 
symptomatology since service is probative evidence against 
the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (affirming Board decision in a case involving an 
injury in service, normal medical findings at the time of 
separation, and the absence of any medical records of a 
diagnosis or treatment for many years after service, where 
the Board found that veteran failed to account for the 
lengthy time period after service for which there was no 
clinical documentation of low back condition); see also 
Savage, 10 Vet. App. at 497-98 (holding that, notwithstanding 
a showing of post-service continuity of symptomatology, 
medical expertise was required to relate present disability 
etiologically to post-service symptoms).

Although the veteran might sincerely believe that his 
tinnitus is related to his service, the veteran, as a lay 
person, is not competent to testify that his tinnitus was 
caused by acoustic trauma in service.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  There is no indication in 
the record that the veteran is a physician or other health 
care professional.  Therefore, as a layperson, he is not 
competent to provide evidence that requires medical knowledge 
because he lacks the requisite professional medical training, 
certification and expertise to present opinions regarding 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, the veteran's statements 
regarding etiology do not constitute competent medical 
evidence on which the Board can make a service connection 
determination.  

Moreover, it is the responsibility of the Board to assess the 
credibility and weight to be given to the evidence of record.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The Board has 
considered the veteran's contentions to the effect that he 
has experienced tinnitus since service.  However, the Board 
is compelled to point out that in December 2004, the veteran 
stated his tinnitus had been present for two years and in 
April 2005, he stated that it had been present for 15 years.  
The veteran did not contend that he had tinnitus since 
service until his August and October 2005 statements.  Not 
only may the veteran's memory be dimmed with time, but self 
interest may play a role in the more recent statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest 
may affect the credibility of testimony); cf. Pond v. West, 
12 Vet. App. 341, 346 (1999).  Concerning this, the Board 
notes that "definitions of credibility do not necessarily 
confine that concept to the narrow peg of truthfulness.  It 
has been termed as 'the quality or power of inspiring 
belief. . . .'  Credibility . . . apprehends the over-all 
evaluation of testimony in the light of its rationality or 
internal consistency and the manner in which it hangs 
together with other evidence."  Indiana Metal Prods. v. 
NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted).  
The Board finds that the veteran's service medical records, 
VA treatment records and VA examination are entitled to more 
probative weight than the veteran's recollections.  The 
negative clinical and documentary evidence is more probative 
than the remote assertions of the veteran made in the context 
of a claim for benefits.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) (contemporaneous evidence has greater probative 
value than history as reported by the veteran).

The Board also observes the veteran's representative's 
contention in his April 2008 informal hearing presentation 
that the veteran's tinnitus is secondary to the veteran's 
service connected bilateral hearing loss.  Under section 
3.310(a) of VA regulations, service connection may be 
established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or 
(b) proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where 
a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.  

In this case, the Board finds that the veteran's tinnitus is 
not secondary to the veteran's service-connected bilateral 
hearing loss.  While the evidence reveals that the veteran 
currently suffers from tinnitus, the preponderance of the 
competent evidence of record does not etiologically link the 
veteran's current tinnitus to his service-connected bilateral 
hearing loss.  There is no evidence of record etiologically 
linking the veteran's current tinnitus to his service other 
than his representative's statements.  Although the veteran 
and his representative may believe his currently diagnosed 
tinnitus is secondary to his service-connected bilateral 
hearing loss, they are not competent to provide evidence that 
requires medical knowledge.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In sum, after considering the credibility and probative value 
of the evidence in this case, the Board finds the evidence 
against the veteran's claim for service connection for 
tinnitus to be more persuasive than the evidence in favor of 
the claim.  Although the veteran currently has tinnitus and 
reports having had the condition since active service, the 
veteran's separation exam does not reflect any reports of 
tinnitus.  In addition, the veteran's first complaints of 
tinnitus were not until 2004, approximately 35 years after 
his separation from service, and the veteran has given 
conflicting dates for the condition's onset.  Furthermore, 
the April 2005 VA examiner found that the veteran's tinnitus 
was not as likely as not a result of military service.  Thus, 
after careful consideration, the Board concludes that the 
clinical and objective medical evidence in this case is more 
accurate and far more probative than the statements of the 
veteran, offered nearly 35 years after his discharge from 
service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for tinnitus.  Because the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt provision does not apply.  Accordingly, the Board 
concludes that service connection for tinnitus is not 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R.  
§§ 3.102, 3.303, 3.310 (2007).




II.  Higher Initial Evaluation 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in a claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.; see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's 
determination of the "present level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on an organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies of 1000, 
2000, 3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity Levels designated from Level I 
for essentially normal hearing acuity through Level XI for 
profound deafness.

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of pure 
tone audiometry tests.  The vertical line in Table VI 
(printed in 38 C.F.R. § 4.85) represents nine categories of 
the percentage of discrimination based on a controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent 9 categories of decibel loss based on the pure tone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the pure tone decibel loss.  The percentage evaluation is 
found from Table VII (in 38 C.F.R.  
§ 4.85 and the statement of the case) by intersecting the 
vertical column appropriate for the numeric designation for 
the ear having the better hearing acuity and the horizontal 
row appropriate for the numeric designation for the level for 
the ear having the poorer hearing acuity.  For example, if 
the better ear had a numeric designation of Level "V" and 
the poorer ear had a numeric designation of Level "VII" the 
percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.   
38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
further provide that when the pure tone threshold is 30 
decibels or less at 1000 hertz and 70 decibels or more at 
2000, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
VIA, whichever results in the higher numeral.  That numeral 
will then be evaluated to the next higher Roman numeral.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher initial evaluation for 
his bilateral hearing loss under 38 C.F.R. §§ 4.85 or 4.86, 
Diagnostic Code 6100.  In this regard, on the authorized 
audiological evaluation in April 2005, pure tone thresholds, 
in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
30
65
65
LEFT
35
30
70
65

The veteran's average pure tone threshold was 46.25 decibels 
in the right ear and 50 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 94 percent 
in the right ear and of 92 percent in the left ear.  The 
results of the April 2005 VA examination correspond to Level 
I hearing for both the right ear and left ear in Table VI.  
38 C.F.R. § 4.85(f).  When those values are applied to Table 
VII, it is apparent that the currently assigned 0 percent 
disability evaluation for the veteran's bilateral hearing 
loss is accurate and appropriately reflects his hearing loss 
under the provisions of 38 C.F.R. § 4.85.

The Board has also considered whether a compensable 
evaluation for bilateral hearing loss is warranted under 38 
C.F.R. § 4.86.  However, the veteran's disability does not 
meet the requirements of 38 C.F.R. § 4.86.  In this regard, 
the medical evidence of record does not show the veteran to 
have pure tone thresholds of 55 decibels or more at each of 
the frequencies of 1000, 2000, 3000 and 4000 hertz or a pure 
tone threshold of 30 decibels or less at 1000 hertz and 70 
decibels or more at 2000 hertz.  Thus, the Board finds that 
the current noncompensable evaluation for the veteran's 
bilateral hearing loss is appropriate and that there is no 
basis for awarding a higher initial evaluation at this time.

Additionally, the record contains no evidence showing the 
veteran was entitled to a higher rating at any point during 
the instant appeal; therefore no staged ratings are 
appropriate.  See Fenderson, 12 Vet. App. at 126.  Thus, the 
Board finds the current noncompensable (0 percent disability) 
evaluation is appropriate and that there is no basis for 
awarding a higher evaluation for bilateral hearing loss.  
38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100.

The Board observes that the veteran, in his October 2005 
statement, raised the issue of the appropriateness of 
audiometric testing in a sound controlled room.  In Martinak 
v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court held 
that audiometric testing in sound controlled rooms are 
adequate testing grounds for rating purposes.  The veteran 
has offered no expert medical evidence demonstrating that an 
audiometry test conducted in a sound-controlled room produces 
inaccurate, misleading, or clinically unacceptable test 
results; nor has he offered any expert medical evidence 
demonstrating that an alternative testing method exists and 
that such method is in use by the general medical community.  
The veteran has simply offered his own unsubstantiated lay 
opinion as to the impropriety of this testing method.  
Therefore, no additional action in this regard is warranted.  
See Martinak, 21 Vet. App. 447.

The Board also observes the veteran's representative's 
contention that a new audiological examination is required to 
comply with new VA requirements for audiological testing.  In 
Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court 
held that in addition to dictating objective test results, a 
VA audiologist must fully describe the functional effects 
caused by a hearing disability in his or her final report.  
In this case, the April 2005 VA examiner noted that the 
effect of the veteran's bilateral hearing loss on daily 
living was that the veteran had difficulty in crowds and with 
background noise.  The notations from the April 2005 VA 
examination indicate that the April 2005 VA examiner elicited 
information from the veteran concerning the functional 
effects (problems with crowds and background noise) of his 
disability under the ordinary conditions of daily life, which 
is all that the applicable regulatory provisions require.  
See Martinak, 21 Vet. App. at 455 (citing 38 C.F.R. §§ 4.1, 
4.2, 4.10).  Therefore, the April 2005 audiological 
examination is in compliance with current VA requirements for 
audiological testing and a new examination is unnecessary.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected bilateral 
hearing loss has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
bilateral hearing loss under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995)




ORDER

Service connection for tinnitus is denied.

An initial compensable evaluation for bilateral hearing loss 
is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


